Citation Nr: 1009752	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  98-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a totally disability rating based on 
individual employability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from January 1968 
to January 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which, inter alia, denied the 
Veteran's claim for entitlement to TDIU.  

This matter was previously before the Board in July 2005, 
March 2008, and April 2009, at which time it was remanded for 
further development and to address issues that are 
intertwined with the TDIU claim.  The case has returned to 
the Board and again ready for appellate action.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the Veteran's claim for 
entitlement to TDIU, the Board finds that additional 
development of the evidence is required.

First, a remand is necessary to clarify the findings of the 
February 2008 VA examiner with regard to the Veteran's claim 
of entitlement to TDIU and whether any unemployability is due 
to his service-connected lumbar paravertebral myositis or his 
nonservice-connected intervertebral disc syndrome (IVDS).  A 
review of the claims file shows that, during the examination, 
the Veteran reported being unemployed due to his back and 
psychiatric disorders.  However, there was no indication 
whether it is the service-connected lumbar paravertebral 
myositis or the nonservice-connected IVDS that has caused the 
Veteran to be unemployable.  In this regard, the Board notes 
that the Veteran has the following service-connected 
disabilities:  lumbar paravertebral myositis, rated as 40 
percent disabling; and schistosomiasis, rated as zero percent 
disabling.  He also had filed a claim for entitlement to 
service connection for IVDS, which was denied in a September 
2009 rating decision.  However, the February 2008 VA examiner 
failed to address which back disorder causes the Veteran to 
be unemployable.  See VA examination report dated in February 
2008.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has found that, once VA undertakes 
the effort to provide an examination when developing a claim, 
it must provide an adequate one, or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to 38 
C.F.R. § 4.2, it is incumbent upon the rating board to return 
an examination report as inadequate if it does not contain 
sufficient detail.

The Board also notes that, in April 2005, it had remanded the 
issue currently on appeal for an extra-schedular rating of 
the Veteran's service-connected disabilities.  Subsequently, 
in April 2007, the Director of Compensation and Pension 
Service found that the evidence then of record did not 
establish that the Veteran was entitled to an extra-schedular 
evaluation.  As explained below, the Board is again remanding 
the Veteran's claim for entitlement to TDIU for an extra-
schedular rating.

An extra-schedular rating is appropriate when the schedular 
ratings are inadequate to compensate for the average 
impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  38 C.F.R. § 3.321(b)(1). 

In this case, as previously noted, the Veteran has the 
following service-connected disabilities:  lumbar 
paravertebral myositis, rated as 40 percent disabling; and 
schistosomiasis, rated as zero percent disabling.  The 
combined service-connected disability rating is 40 percent.  
See 38 C.F.R. § 4.25 (combined ratings table).  Consequently, 
his combined rating of 40 percent does not currently meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

If, as here, a Veteran fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating that he is nonetheless unable to obtain and 
maintain a substantially gainful occupation because of the 
severity of his service-connected disability, his case must 
be referred to the Director of Compensation and Pension 
Service for consideration of possibly granting a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

In this regard, the Veteran's case was previously referred to 
the Director of Compensation and Pension in an April 2005 
Board remand for reconsideration of TDIU on an extra-
schedular basis.  In April 2007, based on the evidence then 
of record, the Director determined that the record failed to 
show that the Veteran was not unemployed and that he was not 
unemployable due to a service-connected disability.  In 
making this determination, the Director indicated that a 
December 1990 Disability Determination and Transmittal, SSA-
831-U3, from the Social Security Administration (SSA), held 
that the Veteran became disabled due to schizophreniform 
disorder, which is not service-connected.  

However, since then, additional evidence submitted 
demonstrates there may be a marked interference with 
employment due to the Veteran's back disorder.  During VA 
orthopedic and psychiatric examinations in February 2008, the 
Veteran indicated that he has been unemployed since 1990 or 
1991 due to his back disorder and mental disability.  See VA 
examination reports dated in February 2008.  As mentioned 
above, the Veteran is service-connected for lumbar 
paravertebral myositis.  Overall, in light of the additional 
evidence of the Veteran's competent statements that his 
service-connected lumbar paravertebral myositis prevents him 
from obtaining and maintaining gainful employment, another 
extra-schedular evaluation is for consideration.

Therefore, the Board is again referring this case to the 
Undersecretary for Benefits or Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous February 
2008 VA orthopedic examiner, if that 
physician is still available, provide an 
addendum to his previous opinion regarding 
whether the Veteran is able to obtain and 
maintain gainful employment, and if not, 
whether his unemployability is due to his 
service-connected lumbar paravertebral 
myositis or a nonservice-connected 
disability, including his nonservice-
connected IVDS.  The physician should 
review the Veteran's claims file, 
including all post-service treatment 
records with regard to any relationship 
between his service-connected lumbar 
paravertebral myositis and his 
unemployability, and a complete copy of 
this remand.  

The examiner is to provide a clarification 
as to the effect the Veteran's service-
connected lumbar paravertebral myositis, 
his nonservice-connected IVDS, or another 
nonservice-connected disorder, has on his 
ability to obtain and maintain gainful 
employment.  In doing so, the examiner 
should include a discussion of the 
symptoms that are attributable to the 
Veteran's service-connected lumbar 
paravertebral myositis, and those that are 
attributable to any nonservice-connected 
disorders.  However, in the event that 
symptoms of a nonservice-connected 
disorder cannot be separated from those of 
a service-connected disorder, VA must 
presume that all impairment shown is part 
and parcel of the service-connected 
disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  Thus, in this 
case, if the symptoms of the Veteran's 
nonservice-connected IVDS cannot be 
separated from those of his service-
connected lumbar paravertebral myositis, 
all symptoms related to his IVDS will be 
attributed to his service-connected lumbar 
paravertebral myositis.  

Another VA examination is not necessary in 
order to provide this opinion, unless the 
previous VA examiner listed on the 
February 2008 report is unavailable, and a 
new examiner indicates a physical 
examination is necessary in order to 
adequately answer the question posed. 

The Veteran is hereby advised that failure 
to report for his VA examination if 
scheduled, without good cause, may have 
adverse consequences to his claim.  

2.  Following completion of the above 
development, and any additional 
development deemed necessary by the AOJ, 
the AOJ submit the TDIU claim to the 
Undersecretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b).  The provisions of 
38 C.F.R. § 4.16(b) merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason 
of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In making this 
determination, the February 2008 VA 
examination reports indicating the 
Veteran's reports that he is unable to 
obtain or maintain gainful employment due 
to his service-connected back disability, 
and any addendum to the February 2008 VA 
orthopedic examination report, should be 
given particular consideration.  Also be 
mindful that "marginal employment" 
is not substantially gainful.  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991); Faust v. West, 13 Vet. App. 
342 (2000); and VA Adjudication Procedure 
Manual M21-1, Part VI, paragraph 
7.09(a)(7).  The severity of the Veteran's 
service-connected disability, as well as 
his employment history, educational and 
vocational attainment, and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered.  

3.  If his claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


